USCA4 Appeal: 21-4188      Doc: 53         Filed: 08/31/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-4188


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        CHRISTOPHER LAVELL SINKLER, a/k/a Gotti, a/k/a Gotti Brain,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Columbia. Terry L. Wooten, Senior District Judge. (3:19-cr-00986-TLW-11)


        Submitted: August 22, 2022                                        Decided: August 31, 2022


        Before KING and HEYTENS, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed in part and dismissed in part by unpublished per curiam opinion.


        ON BRIEF: Hannah R. Metcalfe, METCALFE & ATKINSON, LLC, Greenville, South
        Carolina, for Appellant. Benjamin Neale Garner, OFFICE OF THE UNITED STATES
        ATTORNEY, Columbia, South Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4188          Doc: 53     Filed: 08/31/2022      Pg: 2 of 3




        PER CURIAM:

               Christopher Lavell Sinkler pled guilty, pursuant to a written plea agreement, to

        conspiracy to distribute and possess with intent to distribute one kilogram or more of

        heroin, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846. Under the plea agreement,

        Sinkler agreed to waive his right to appeal his conviction and sentence. The district court

        sentenced Sinkler, within the advisory Sentencing Guidelines range, to 125 months’

        imprisonment. Sinkler timely appealed.

               Counsel for Sinkler has filed a brief pursuant to Anders v. California, 386 U.S. 738

        (1967), stating that there are no meritorious grounds for appeal but questioning the

        calculation of Sinkler’s criminal history category. Although informed of his right to do so,

        Sinkler has not filed a pro se supplemental brief. The Government moves to dismiss the

        appeal as barred by the appellate waiver included in Sinkler’s plea agreement. We affirm

        in part and dismiss in part.

               We review the validity of an appeal waiver de novo and “will enforce the waiver if

        it is valid and the issue[s] appealed [are] within the scope of the waiver.” United States v.

        Adams, 814 F.3d 178, 182 (4th Cir. 2016). Generally, if the district court fully questions a

        defendant regarding the waiver of his right to appeal during a plea colloquy performed in

        accordance with Fed. R. Crim. P. 11, and the record shows that the defendant understood

        the waiver’s significance, the waiver is both valid and enforceable. United States v.

        Thornsbury, 670 F.3d 532, 537 (4th Cir. 2012). Our review of the record confirms that

        Sinkler knowingly and voluntarily waived his right to appeal. We therefore conclude that

        the waiver is valid.

                                                     2
USCA4 Appeal: 21-4188      Doc: 53         Filed: 08/31/2022      Pg: 3 of 3




               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious grounds for appeal. We therefore grant in part the Government’s

        motion to dismiss and dismiss the appeal as to all issues within the waiver’s scope. We

        affirm the remainder of the judgment. This court requires that counsel inform Sinkler, in

        writing, of the right to petition the Supreme Court of the United States for further review.

        If Sinkler requests that a petition be filed, but counsel believes that such a petition would

        be frivolous, then counsel may move in this court for leave to withdraw from

        representation. Counsel’s motion must state that a copy thereof was served on Sinkler. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                               AFFIRMED IN PART,
                                                                               DISMISSED IN PART




                                                     3